[J-62-2016]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT

  CHIEF JUSTICE SAYLOR, JUSTICE WECHT, AND JUDGES COLINS, FRIEDMAN,
              LEADBETTER, BROBSON, AND STRASSBURGER

JOHN J. DOUGHERTY,                             :   No. 6 EAP 2015
                                               :
                    Appellant                  :   Appeal from the Judgment of the
                                               :   Superior Court entered on 8/14/14 at
              v.                               :   No. 1333 EDA 2012 affirming the order
                                               :   entered on 4/11/12 in the Court of
KAREN HELLER,                                  :   Common Pleas, Civil Division,
                                               :   Philadelphia County at No. 00699
                    Appellee                   :   December Term 2009
                                               :
                                               :   ARGUED: May 9, 2016

                       CONCURRING AND DISSENTING OPINION

SENIOR JUDGE FRIEDMAN                                           DECIDED: June 14, 2016


              I join in parts I, II, and III of the majority opinion. I respectfully dissent from

part IV of the majority and join the dissenting opinion of Judge Colins.



              I write separately only to emphasize that based on the parties’ protracted

adversarial history, Appellant’s fears are real and not speculative. From the evidence

presented, I would conclude that because the harm alleged is more likely than not to

occur, Appellant has established good cause, thus warranting the limited protective order

requested.